ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                  )
                                             )
Duncan Aviation, Inc.                        )      ASBCA No. 58733
                                             )
Under Contract No. N00019-06-D-0018          )

APPEARANCES FOR THE APPELLANT:                      Gregory Petkoff, Esq.
                                                    Matthew Haws, Esq.
                                                    Carla Weiss, Esq.
                                                     Wilmer Cutler Pickering Hale and Dorr LLP
                                                     Washington, DC

APPEARANCES FOR THE GOVERNMENT:                     Ronald J. Borro, Esq.
                                                     Navy Chief Trial Attorney
                                                    Robert C. Ashpole, Esq.
                                                    James T. DeLanoy, Esq.
                                                     Senior Trial Attorneys

                                       ORDER OF DISMISSAL

       The dispute has been settled.

       The appeal is dismissed with prejudice.



                                            c~A.TIJNKS
       Dated: 15 April 20 14

                                                 ~-~
                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed Services
Board of Contract Appeals in ASBCA No. 58733, Appeal of Duncan Aviation, Inc., rendered in
conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals